Exhibit T3B.27 SL UNO ELLICOTT CITY, INC. * BYLAWS * ARTICLE I OFFICES Section 1.The principal office shall be in the City of Baltimore, State of Maryland. Section 2. The corporation may also have offices at such other places both within and without the State of Maryland as the board of directors may from time to time determine or the business of the corporation may require. ARTICLE II MEETINGS OF STOCKHOLDERS Section 1.Meetings of stockholders shall be held at ny other place within the United States as shall be designated front t line to time by the board of directors and stated in the notice of meeting or in a duly executed waiver of notice thereof. Section 2.At any time in the interval between annual meetings special meetings of the stockholders may be called by the board of directors, or by the president, vice-president, the secretary, or an assistant secretary. Section 3.Special meetings of stockholders shall he called by the secretary upon the written request of the holders of shares entitled to not less than twenty-five per cent of all the votes entitled to be cast at such meeting. Such request shall state the purpose or purposes of such meeting and the matters proposed to he acted on thereat.The secretary shall inform such stockholders of the reasonably estimated cost of preparing and mailing such notice of the meeting, and upon payment to the corporation of such costs the secretary shall give notice stating the purpose or purposes of the meeting to all stockholders entitled to notice at such meeting. No special meeting need be called upon the request of the holders of shares entitled to cast less than a majority of all votes entitled to be cast at such meeting, to consider any matter which is substantially the same as a matter voted upon at any special meeting of the stockholders held during the preceding twelve months. Section 4.Not less than ten net more than ninety days before the date of every stockholders' meeting, the secretary shall give to each stockholder entitled to vote at such meeting, and to each stockholder not entitled to vote who is entitled by statute to notice, written or printed notice stating the lime and place oldie meeting and, in the case of a special meeting, the purpose or purposes for which the meeting is called, either by mail or by presenting it to him personally or by leaving it at his residence or usual place of business. If mailed, such notice shall be deemed to be given when deposited in the United States mail addressed to the stockholder at his post-office address as it appears on the records of the corporation, with postage thereon prepaid. Section 5.Business transacted at any special meeting of stockholders shall be limited to the purposes stated in the notice. Section 6.At any meeting of stockholders the presence in person or by proxy of stockholders entitled to cast the votes thereat shall constitute a quorum; but this section shall not affect any requirement under the statute or under the charter for the vote necessary for the adoption of any measure, If, however, such quorum shall not be present or represented at any meeting of the stockholders, the stockholders entitled to vote thereat, present in person or represented by proxy, shall have power to adjourn the meeting from time to time, without notice other than announcement at the meeting, until a quorum shall be present or represented. At such adjourned meeting at which a quorum shall be present or represented any business may be transacted which might have been transacted at the meeting as originally notified. Section
